        Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 1 of 31



1    BAKER BOTTS L.L.P.                       DESMARAIS LLP
     Wayne O. Stacy (SBN 314579)              John M. Desmarais (pro hac vice)
2    wayne.stacy@bakerbotts.com               jdesmarais@desmaraisllp.com
     Sarah J. Guske (SBN 232467)              Justin P.D. Wilcox (pro hac vice)
3    sarah.guske@bakerbotts.com               jwilcox@desmaraisllp.com
     Jeremy J. Taylor (SBN 249075)            Jordan N. Malz (pro hac vice)
4    jeremy.taylor@bakerbotts.com             jmalz@desmaraisllp.com
     101 California Street                    Steven M. Balcof (pro hac vice)
5    36th Floor, Suite 3600                   sbalcof@desmaraisllp.com
     San Francisco, California 94111          Jennifer Przybylski
6    Telephone:      (415) 291-6200           jprzybylski@desmaraisllp.com
     Facsimile:      (415) 291-6300           230 Park Avenue
7                                             New York, NY 10169
     Attorneys for Defendant                  Telephone:     (212) 351-3400
8    CISCO SYSTEMS, INC.                      Facsimile:     (212) 351-3401
9                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11

12   STRAIGHT PATH IP GROUP, INC.,            Case No. 3:16-cv-03463-WHA
13                     Plaintiff,             DEFENDANT CISCO SYSTEMS,
                                              INC.’S MOTION FOR
14          v.                                ATTORNEYS’ FEES AND COSTS
15   CISCO SYSTEMS, INC.,
16                     Defendant.
17                                            Honorable Judge William H. Alsup
18                                            Hearing Date: August 1, 2019
                                              Hearing Time: 8:00 AM
19

20

21

22

23

24

25

26

27

28
        Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 2 of 31



                                                       TABLE OF CONTENTS
 1
             I.        INTRODUCTION..................................................................................................1
 2
             II.       BACKGROUND ....................................................................................................2
 3
                       A.        After suing Cisco In 2014, Straight Path Voluntarily Dismissed that
 4                               Action Pending Resolution of IPRs Regarding the Patents-In-Suit. .....2
 5                     B.        The Patents-In-Suit Claim a Single, Narrow Invention Reflected In
                                 the “Is Connected” Limitations. ...............................................................3
 6
                       C.        Straight Path Preserved the Validity of Its Patents During IPR With
 7                               Its Narrow Construction of “Is Connected.”...........................................4
 8                               1.         The Sipnet IPR Appeal - The Federal Circuit Holds That
                                            “Is Connected” Means “Is Connected to the Computer
 9                                          Network At the Time That the Query Is Transmitted To
                                            the Server.” .....................................................................................4
10

11                               2.         The Samsung IPR Appeal - Straight Path “Boxed [Itself]
                                            Into a Pretty Narrow Infringement Argument.” ........................5
12
                       D.        Straight Path Filed a Second Suit Despite Lacking a Viable Theory
13                               of Infringement Under Its Construction of “Is Connected.” .................6

14                     E.        This Court Granted Summary Judgment of Noninfringement
                                 Based On the “Is Connected” Limitation. ...............................................7
15
             III.      LEGAL STANDARD ............................................................................................8
16
                       A.        An Award of Attorney’s Fees Under 35 U.S.C. § 285 Is Appropriate
17                               in “Exceptional Cases.” .............................................................................8

18                     B.        This Court May Exercise Its Inherent Authority To Impose
                                 Sanctions Against a Party for Bad Faith Conduct..................................9
19                     C.        Pursuant To 28 U.S.C. § 1927, an Attorney Whose Litigation
                                 Conduct Is Reckless May Be Held Liable for Attorneys’ Fees and
20                               Costs. ...........................................................................................................9
21           IV.       ARGUMENT ........................................................................................................10
22                     A.        This Court Should Award Cisco Its Attorneys’ Fees Because this Is
                                 an ‘Exceptional’ Case Under Octane Fitness.........................................10
23
                                 1.         Straight Path’s Infringement Case Was Meritless Because
24                                          It Failed To Apply the Federal Circuit’s Construction of
                                            “Is Connected.” ............................................................................10
25
                                 2.         Straight Path’s Infringement Theory Was Frivolous and
26                                          Unreasonable Because, as the Court Correctly Concluded,
                                            It Attempted to Read Its Patents On Technology as Old as
27                                          the Telephone Itself. .....................................................................12
28

     CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR                ii                                           Case No. 3:16-cv-03463-WHA
     ATTORNEYS’ FEES AND COSTS
        Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 3 of 31



                                 3.        Straight Path’s Litigation Conduct Was Unreasonable
 1                                         Because It Disregarded the Local Patent Rules and This
                                           Court’s Authority.........................................................................13
 2
                       B.        This Court Should Exercise Its Inherent Authority To Award Cisco
 3                               Its Non-Taxable Costs Because Straight Path’s Lawsuit Was
                                 Conducted in Bad Faith...........................................................................15
 4
                       C.        Straight Path’s Attorneys Should Be Held Jointly Liable for All of
 5                               Cisco’s Fees and Costs Under 28 U.S.C. § 1927 Because They
                                 Recklessly Multiplied the Proceedings Unreasonably and
 6                               Vexatiously................................................................................................16
 7           V.        FINANCIAL JUSTIFICATION FOR THE AMOUNT OF FEES AND
                       COSTS THAT CISCO SEEKS TO RECOVER ...............................................17
 8
                       A.        Cisco’s Request For $3,840,292.91 In Attorneys’ Fees Is
 9                               Reasonable. ...............................................................................................18
10                               1.        Legal Standard .............................................................................18
11                               2.        Cisco’s Flat Fee Agreements. ......................................................18
12                               3.        Cisco’s Fees Are Reasonable For A Litigation of this
                                           Complexity and Magnitude.........................................................20
13
                       B.        Cisco’s Request For $1,508,387.54 In Costs Is Reasonable..................23
14
                                 1.        Legal Standard .............................................................................23
15
                                 2.        Cisco’s Taxable Costs ..................................................................23
16
                                 3.        Cisco’s Non-Taxable Costs ..........................................................24
17
                       C.        Pre- and Post-Judgment Interest ............................................................24
18
             VI.       CONCLUSION ....................................................................................................25
19

20

21

22

23

24

25

26

27
28

     CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR             iii                                        Case No. 3:16-cv-03463-WHA
     ATTORNEYS’ FEES AND COSTS
            Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 4 of 31



                                                      TABLE OF AUTHORITIES1
 1

 2
     Cases
 3
     A & L Tech. v. Resound Corp.,
 4     No. 93-c-00107, 1995 WL 415146 (N.D. Cal. June 29, 1995)......................................................... 9

 5   Asus Comp. Int’l v. Round Rock Research, LLC,
       Case No. 12-cv-02099 JST (NC), 2014 WL 1463609 (N.D. Cal. Apr. 11, 2014) ......................... 14
 6
     Burlington v. Dague,
 7     505 U.S. 557 (1992) ........................................................................................................................ 18

 8   Bywaters v. U.S.,
       670 F.3d 1221 (Fed. Cir. 2012) ...................................................................................................... 18
 9
     Christian v. Mattel, Inc.,
10     286 F.3d 1118 (9th Cir. 2002) .................................................................................................... 9, 15

11   Fink v. Gomez,
       239 F.3d 989 (9th Cir. 2001) ...................................................................................................... 9, 15
12
     Homeland Housewares, LLC v. Sorensen Research,
13     581 Fed. App'x 877 (Fed. Cir. 2014) .............................................................................................. 18

14   Int’l Intellectual Mgmt. Corp. v. Lee Yunn Enters., Inc.,
        No. 08-cv-7587, 2009 WL 9137315 (C.D. Cal. Dec. 14, 2009) ..................................................... 18
15
     Kilopass Tech., Inc. v. Sidense Corp.,
16     82 F. Supp. 3d 1154 (N.D. Cal. 2015) .......................................................................... 18, 19, 21, 23

17   Linex Technologies, Inc. v. Hewlett-Packard Co.,
       Case No. C 13-159 CW, 2014 WL 4616847 (N.D. Cal. September 15, 2014) .............................. 11
18
     Mathis v. Spears,
19    857 F.2d 749 (Fed. Cir. 1988) ................................................................................................. passim

20   Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
       134 S. Ct. 1749 (2014) ............................................................................................................. passim
21
     Oracle America, Inc. v. Google Inc.,
22     2001 WL 4479305 (N.D. Cal. Sept. 26, 2011) ............................................................................... 14

23   Phonometrics, Inc. v. Westin Hotel Co.,
       350 F.3d 1242 (Fed. Cir. 2003) ............................................................................................ 9, 11, 17
24
     Qualcomm Inc. v. Broadcom Corp.,
25     No. 05-cv-1958-B, 2007 WL 9677112 (S.D. Cal. Oct. 29, 2007), report and recommendation
       adopted by 2007 WL 4351017 (S.D. Cal. Dec. 11, 2007) ............................................ 22, 23, 24, 25
26
     Samsung Elecs. Co., Ltd. v. Straight Path IP Group, Inc.,
27     No. 2016-2004, 2017 WL 2705311 (Fed. Cir. June 23, 2017) ................................................. 3, 5, 6

28
     1
         Emphasis has been added unless otherwise noted.
         CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR
                                                      iv                                                              Case No. 3:16-cv-03463-WHA
         ATTORNEYS’ FEES AND COSTS
           Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 5 of 31



     Samsung Elecs. Co., Ltd. v. Straight Path IP Grp., Inc.,
 1     696 F. App’x 1008 (Fed. Cir. 2017) ................................................................................................. 6
 2   Segan v. Zynga,
       131 F. Supp. 3d 956 (N.D. Cal. 2015) ............................................................................................ 13
 3
     Straight Path IP Group, Inc. v. Cisco Systems, Inc.,
 4      No. 14-cv-04312, D.I. No. 1 (N.D. Cal. Sept. 24, 2014) .................................................................. 2
 5   Straight Path IP Group, Inc. v. Sipnet EU S.R.O.,
        806 F.3d 1356 (Fed. Cir. 2015) .................................................................................................... 4, 5
 6
     Straight Path IP Group, LLC v. Apple Inc.,
 7      Nos. 18-1491, 18-1492, D.I. 86 (Fed. Cir. January 23, 2019) .......................................................... 8
 8   Thermolife Int’l, LLC v. Myogenix Corp.,
       No. 13-cv-651, 2018 WL 325025 (S.D. Cal. Jan. 8, 2018) .............................................................. 9
 9
     TVIIM, LLC v. McAfee, Inc.,
10     851 F.3d 1356 (Fed. Cir. 2017) ...................................................................................................... 15
11   Statutes
12   28 U.S.C. § 1927 .......................................................................................................................... passim
13   28 U.S.C. § 1961 ................................................................................................................................. 25
14   35 U.S.C. § 285 ............................................................................................................................ passim
15   Cal. Const. art 15, § 1 ......................................................................................................................... 25
16   Rules
17   Fed. R. Civ. Proc. 54(d)(1) ................................................................................................................. 23
18   L.R. 54 ................................................................................................................................................ 23
19

20

21

22

23

24

25

26

27
28

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR                     v                                            Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES AND COSTS
            Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 6 of 31



 1                                         NOTICE OF MOTION AND MOTION
 2               PLEASE TAKE NOTICE THAT Defendant Cisco Systems, Inc. (“Cisco”) respectfully
 3   moves for attorneys’ fees and costs pursuant to 35 U.S.C. § 285, the Court’s inherent authority,
 4   and 28 U.S.C. § 1927. In accordance with the Court’s Order Setting Briefing Schedule For
 5   Attorney’s Fees, the motion will be heard on August 1, 2019 at 8:00 AM, before the Honorable
 6   Judge William Alsup.                D.I. 209.       Cisco bases its motion on the contemporaneously filed
 7   memorandum of points and authorities and supporting evidence set forth in the declarations of
 8   Steven Balcof, Jennifer Przybylski, Justin P.D. Wilcox, Wayne Stacy, and Laurie Wall and any
 9   subsequently filed supplemental briefing and accompanying papers, pleadings and papers filed in
10   this action, and any other arguments, evidence, and matters submitted to the Court, at the hearing
11   or otherwise.
12                                       STATEMENT OF RELIEF REQUESTED
13               Pursuant to 35 U.S.C. § 285, the Court’s inherent authority, and 28 U.S.C. § 1927, Cisco
14   seeks attorneys’ fees and costs from August 2016 through November 2017.
15                               MEMORANDUM OF POINTS AND AUTHORITIES
16   I.          INTRODUCTION
17               Straight Path’s meritless patent infringement suit against Cisco is the poster-child for
18   “exceptional” cases under 35 U.S.C. § 285 and the Supreme Court’s decision in Octane Fitness,
19   LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014). Before it filed this case,
20   Straight Path defended the validity of certain Patents-In-Suit2 in inter partes review proceedings
21   (“IPRs”) by persuading the Federal Circuit to narrowly construe the claim limitation “is
22   connected”—Straight Path’s sole distinction from the prior art. Throughout this litigation,
23   however, Straight Path prosecuted its infringement case untethered to that construction or its IPR
24   validity arguments, flouting black-letter law that patent claims must be applied the same way for
25   both validity and infringement. But the Court cut through Straight Path’s doubletalk, granting
26   summary judgment of noninfringement in favor of Cisco:
27
28
     2
         The Patents-in-Suit are U.S. Patent Nos. 6,009,469, 6,108,704, 6,131,121, and 6,701,365.
         CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR
                                                       1                          Case No. 3:16-cv-03463-WHA
         ATTORNEYS’ FEES. EXPENSES AND COSTS
           Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 7 of 31



                        The essence of this order is that the patent owner saved its patents
 1                      from invalidity by making clear-cut representations to the Federal
                        Circuit—representations that it cannot now disavow in order to
 2                      prove its infringement case. Being bound by the Federal Circuit’s
                        rulings as a result of the patent owner’s prior representations, this
 3                      order holds that there is no way defendants’ accused products
                        infringe the asserted claims at issue.
 4
     D.I. 164 at 1–2. No doubt exists that Straight Path litigated untenable claims in an unreasonable
 5
     manner, rendering this case exceptional.
 6
              Straight Path’s counsel recklessly litigated this case, warranting sanctions under 28 U.S.C.
 7
     § 1927. First, Straight Path’s attorneys should have known before they filed this suit that their
 8
     infringement claims were untenable because (a) the Federal Circuit had already construed the “is
 9
     connected” limitation; and (b) documentation regarding the operation of Cisco’s accused products
10
     was publicly available when the case was filed. For example, the fact that Cisco’s accused
11
     products practiced the Session Initiation Protocol (“SIP”) communication standard and the details
12
     of that standard—the crux of Straight Path’s infringement case—were public knowledge. Second,
13
     Straight Path’s counsel litigated this case untethered to its client’s previous positions and the
14
     Federal Circuit’s rulings. And, third, Straight Path’s counsel violated the Patent Local Rules, the
15
     law of this District, and the Court’s order by adding fifty new products to the case during expert
16
     discovery—products that it never disclosed in its court-required contentions.
17
              In short, Cisco respectfully requests that the Court grant Cisco its reasonable attorneys’
18
     fees and costs detailed herein, based upon the exceptional nature of this case, counsel for Straight
19
     Path’s reckless conduct, and this Court’s inherent authority.
20
     II.      BACKGROUND
21
              A.        After suing Cisco In 2014, Straight Path Voluntarily Dismissed that Action
22
                        Pending Resolution of IPRs Regarding the Patents-In-Suit.
23
              Straight Path originally filed suit against Cisco for alleged infringement of the Patents-in-
24
     Suit on September 24, 2014. Straight Path IP Group, Inc. v. Cisco Systems, Inc., No. 14-cv-04312,
25
     D.I. No. 1 (N.D. Cal. Sept. 24, 2014). Shortly thereafter, Straight Path and Cisco entered into a
26
     standstill agreement in view of various pending IPR proceedings regarding certain of the Patents-
27
     in-Suit. As a result, Straight Path voluntarily dismissed that suit pending the resolution of those
28
     IPR proceedings on December 24, 2014. Id., D.I. No. 37.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   2                     Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
            Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 8 of 31



                 B.        The Patents-In-Suit Claim a Single, Narrow Invention Reflected In the “Is
 1
                           Connected” Limitations.
 2
                 Although the Patents-in-Suit3 are generally directed to the very broad field of computer
 3
     network communications, they claim a single, narrow invention—checking whether an intended
 4
     communication or call recipient’s device is connected to the network (or in other words, is “on-
 5
     line”) before attempting to call that device. To make a call between two devices connected to a
 6
     network, the Patents-in-Suit explain that the calling device must first “query” a server to determine
 7
     if the callee device is connected to the network or on-line:
 8
                           [A caller] process sends a query to the connection server, which
 9                         searches the database to determine whether a second processing
                           unit is active and on-line. If the callee is active and online, the
10                         connection server sends the IP address of the callee from the
                           database to the first processing unit, i.e., performs a point-to-point
11                         Internet protocol communication. The first processing unit then
                           directly establishes the point-to-point Internet communication with
12                         the callee using the retrieved IP address.

13   Samsung Elecs. Co., Ltd. v. Straight Path IP Group, Inc., No. 2016-2004, 2017 WL 2705311, at

14   *1 (Fed. Cir. June 23, 2017).

15               As shown in Figure 17A of the ’469 Patent, the caller’s phone (WebPhone 1536) first

16   checks whether the intended callee’s phone (WebPhone 1538) is on-line by querying the server

17   (Global Server 1500), as outlined in red:

18

19

20

21

22

23

24   The ’469 Patent specification explains that the calling device (Webphone 1536) opens a connection
25   to Server 1500 and transmits a <CONNECT REQ> packet containing the callee’s e-mail address.
26   Server 1500 then uses the callee’s email information to determine whether the callee’s device is
27   online, and if so, the IP address for the callee device (Webphone 1538). If the callee’s device is
28
     3
         The four Patents-in-Suit share the same alleged inventors and are related.
         CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR
                                                        3                                Case No. 3:16-cv-03463-WHA
         ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 9 of 31



 1   online, Server 1500 transmits the IP address within a <CONNECT ACK> packet to the calling
 2   device (Webphone 1536), which the calling device uses to initiate a “Call” with the callee device.
 3   If, however, the selected callee device is off line, Server 1500 transmits an <OFF LINE> packet
 4   to the caller device (Webphone 1563), indicating that the desired party is not on-line. ’469 Patent
 5   at 23:63-24:21.
 6            The parties agreed that the query of on-line status functionality is captured in each Asserted
 7   Claim through an “is connected,” “on-line,” “accessible,” or “connected” limitation, which the
 8   parties have agreed should all be construed to have the same meaning. See D.I. 32 at 1.
 9            C.        Straight Path Preserved the Validity of Its Patents During IPR With Its
10                      Narrow Construction of “Is Connected.”
                        1.        The Sipnet IPR Appeal - The Federal Circuit Holds That “Is
11                                Connected” Means “Is Connected to the Computer Network At the
                                  Time That the Query Is Transmitted To the Server.”
12
              The Patent Trial and Appeals Board (the “Board”) issued a Final Written Decision in an
13
     IPR of Straight Path’s ’704 patent, finding that the majority of the claims were unpatentable over
14
     two prior art references called NetBIOS and WINS. Sipnet EU S.R.O., IPR2013-00246, Final
15
     Written Decision at 2, 25 (PTAB Oct. 9. 2014). In reaching that decision, the Board determined
16
     that the claimed “query” as to whether an intended call recipient “is connected” need only “request
17
     whatever the connection server has listed about a second unit’s on-line status, even if the listed
18
     information is not accurate at the time of the query.” Straight Path IP Group, Inc. v. Sipnet EU
19
     S.R.O., 806 F.3d 1356, 1360 (Fed. Cir. 2015) (“Sipnet”).
20
              Straight Path appealed the Board’s decision to the Federal Circuit, arguing that the Board’s
21
     construction of “is connected” was too broad, and therefore, erroneous. In its brief, Straight Path
22
     explained that:
23
                        A central feature of the patented invention is a system for
24                      determining whether the ‘second process’—the target of a user’s
                        desired communication—is actually connected to the computer
25                      network at the time the communication is sought. This temporal
                        dimension is a key part of the claimed invention.
26   D.I. 164 at 5 (emphasis in original). According to Straight Path, “[t]he language of the claims in
27   fact expressly requires a determination of whether the second process (a computer program) is
28   connected to the computer network, at the instant in time when the first process (also a computer
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   4                     Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 10 of 31



 1   program) queries whether the second process is connected to the computer network, and therefore
 2   available to communicate.” Balcof Ex.4 A, Straight Path Br., Sipnet, No. 2015-1212, D.I. 23 at
 3   41–42 (quotation and citation omitted).
 4          The Federal Circuit agreed with Straight Path. Sipnet, 806 F.3d at 1360; see also D.I. 164
 5   at 7. Specifically, the Federal Circuit found that “is connected” could not mean “is still registered,
 6   once was connected, and may or may not still be connected”—all possibilities covered by the
 7   Board’s construction. Id. In view of the plain meaning of the term, the Federal Circuit construed
 8   “is connected” to mean “is connected to the computer network at the time that the query is
 9   transmitted to the server.” Id. at 1363. As a result, the Board’s decision was reversed and the
10   case was remanded for consideration in view of that construction. Id. Upon remand, the Board
11   upheld the validity of the instituted claims. See Sipnet EU S.R.O., IPR2013-00246, Final Written
12   Decision, ECF 73 at 17 (PTAB May 23, 2016).
13                  2.      The Samsung IPR Appeal - Straight Path “Boxed [Itself] Into a Pretty
                            Narrow Infringement Argument.”
14
            Between August 2014 and June 2015, the Board instituted multiple IPR petitions for the
15
     ’704, ’469, and ’121 patents over WINS and NetBIOS and joined them in two groups for final
16
     decisions issued on March 4, and May 9, 2016.5 The Board upheld the validity of all instituted
17
     claims based on its application of the Federal Circuit’s construction of “is connected.” Samsung
18
     Elecs. Co., Ltd. v. Straight Path IP Group, Inc., No. 2016-2004, 2017 WL 2705311, at *1 (Fed.
19
     Cir. June 23, 2017) (“Samsung”). The petitioners appealed that decision.
20
            On appeal, Straight Path argued that WINS and NetBIOS do not track online status. Again,
21
     the Federal Circuit agreed with Straight Path, holding that the two references did not disclose the
22
     “is connected” query because “not only is the prior art not designed to keep track of current online
23

24
     4
       All references to Balcof Ex. identify exhibits to the Declaration of Steven Balcof filed in support
25   of Cisco System Inc.’s Brief In Support Of Its Motion For Attorneys’ Fees And Costs.
     5
       On March 4, 2016, the Board issued an identical Final Written Decision in IPR2014-01366 (’704
26   Patent), IPR2014-01367 (’469 Patent), IPR2014-01368 (’121 Patent), IPR2015-01006 (’121
27   Patent), IPR2015-01007 (’469 Patent), and IPR2015-01011 (’704 Patent). On May 9, 2016, the
     Board issued an identical Final Written Decision in IPR2015-00196 (’121 Patent), IPR2015-00198
28   (’469 Patent), IPR2015-00209 (’704 Patent), IPR2015-01397 (’121 Patent), IPR2015-01398 (’704
     Patent), and IPR2015-01400 (’469 Patent).
       CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 5                    Case No. 3:16-cv-03463-WHA
       ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 11 of 31



 1   status, it is not designed to check online status when responding to a query for a user’s IP address.”
 2   Samsung Elecs. Co., Ltd. v. Straight Path IP Grp., Inc., 696 F. App’x 1008, 1013 (Fed. Cir. 2017).
 3   Notably, one panel member remarked that Straight Path’s construction had substantially narrowed
 4   the claims:
 5                   The Court: You’ve boxed yourself into a pretty narrow
                     infringement argument, though, haven’t you, with this claim
 6                   construction?
 7   Balcof Ex. B, Samsung Tr. at 28:25–29:2.
 8           D.      Straight Path Filed a Second Suit Despite Lacking a Viable Theory of
 9                   Infringement Under Its Construction of “Is Connected.”

10           On June 21, 2016,6 Straight Path filed a second suit against Cisco—this case—for allegedly

11   infringing the Patents-in-Suit. In its Complaint, Straight Path explained that the Patents-in-Suit

12   require the query of on-line status functionality:               “Because real-time point-to-point

13   communications can only be established between applications that are on-line at the time the

14   desired communication is sought, the Patents-in-Suit disclose a point-to-point Internet

15   communications protocol that enables: (1) a first computer program to query a connection server

16   to determine if a second computer program is currently connected to the network . . .” D.I. 1 at

17   3 (citations omitted). Moreover, Straight Path acknowledged that “the Federal Circuit confirmed

18   the claim construction [of ‘is connected’]”—which requires the query of on-line status before a

19   call is attempted. Id. at 5. Straight Path nevertheless did not explain in its Complaint how the

20   accused Cisco products satisfied that pivotal limitation under the Federal Circuit’s construction

21   despite the fact that the accused Cisco products’ use of a publicly available communication

22   standard—SIP—formed the basis of its infringement allegation. D.I. 1 at 7, 10, 13, 17 (“[o]n

23   information and belief, [Cisco’s] VoIP products utilize SIP (Session Initiation Protocol) to . . .

24   track the network addresses and online status of users”).

25           In October 2016, Straight Path provided its Patent L.R. 3-1 Infringement Contentions

26   (“Infringement Contentions”), which lacked a viable theory of infringement under the Federal

27
     6
28    Straight Path filed this case following the Board’s final written decisions in Samsung, but did not
     wait for the resolution of the petitioners’ appeals.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 6                      Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 12 of 31



 1   Circuit’s “is connected” construction. Relying on the publicly available SIP industry standard,
 2   Straight Path contended that a SIP “INVITE” message—which is transmitted from a caller’s phone
 3   to a server after the caller dials the callee’s phone number and attempts a call—constituted the
 4   claimed “query.” Balcof Ex. C, Infringement Contentions Ex. A at 12–15. Straight Path contended
 5   that the SIP “200 OK” message—which is not generated until after the callee answers her ringing
 6   phone—constituted the “is connected” limitation under the Federal Circuit’s construction. Id.
 7   However, the “200 OK” message (i.e., the alleged indication of online status) occurs after the call
 8   is answered and not at the time the “query” is transmitted to the server as required by that
 9   construction.       Subsequently, the parties adopted the Federal Circuit’s construction for “is
10   connected” in this litigation (D.I. 32 at 1), and the case proceeded through expert discovery.
11            Straight Path’s technical expert, Mr. Cole, adopted the same flawed infringement theory in
12   his expert reports. See D.I. 164 at 12 (citation omitted). In his opinion, the claimed “query is the
13   SIP invite” (Balcof Ex. D, Cole Tr. at 146:14–17), and he “specifically rel[ied] on the ‘200 (OK)’
14   [messages as] the indication of online status.” (Id. at 146:18–21). Significantly, Mr. Cole admitted
15   that (1) the Cisco server does not know whether a phone is connected without first sending the SIP
16   INVITE message to that phone (id. at 152:3–14), and (2) that the ‘200 (OK)’ message is generated
17   only after a caller answers a phone. Id. 146:22–24. Thus, Straight Path’s expert’s infringement
18   opinion directly contradicted Straight Path’s validity arguments in the IPRs and was untenable in
19   view of the Federal Circuit’s “is connected” claim construction.
20            E.        This Court Granted Summary Judgment of Noninfringement Based On the
21                      “Is Connected” Limitation.

22            On October 5, 2017, Cisco filed a motion for summary judgment of noninfringement that

23   the accused Cisco products do not meet the “is connected” limitation. Cisco explained that the

24   undisputed facts showed that its accused products do not track whether a device “is connected to

25   the computer network at the time the query is transmitted to the server.” This Court granted

26   summary judgment of noninfringement in favor of Cisco. D.I. 164.

27            This Court found that the undisputed facts showed that Cisco’s accused products did not

28   meet the “is connected” limitation under the Federal Circuit’s construction. It explained that “[t]he

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   7                   Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 13 of 31



 1   invention that Straight Path described to the Federal Circuit requires a server that is able to, at the
 2   very moment in time that a first process asks, determine whether or not a second process is online
 3   by checking its own database, which must always remain accurate by continuously tracking the
 4   online or offline status of endpoint processes so that it can answer this very question.” D.I. 164 at
 5   13 (emphasis in original). This Court concluded that “Cisco’s accused system simply does not
 6   work [that] way” because
                   the undisputed facts show that Cisco’s server does not track the
 7                 current online or offline statuses of endpoint processes, nor can it
                   determine that information by asking its own database at the very
 8                 moment in time that it is queried. Instead, when the accused server
                   receives an INVITE message or ‘query’ from a first process, it
 9                 simply attempts to make the requested call using periodically-
                   updated registration information regardless of whether or not the
10                 second process is actually online at that very moment.
11   Id. at 13, 16 (emphasis in original). This Court also found that the “200 OK” message—that
12   Straight Path argued is an indication that the callee device “is connected”—is not generated unless
13   and until the callee answers the phone. D.I. 164 at 13.
14            In addition to granting summary judgment, the Court sua sponte ordered Straight Path and
15   its counsel to “SHOW CAUSE why they should not be held liable for defendants’ attorney’s fees
16   by virtue of this being an ‘exceptional’ case within the meaning of Section 285 of Title 35 of the
17   United States Code.” D.I. 164 at 22. On January 4, 2018, the Court stayed the issue of attorneys’
18   fees pending the resolution of Straight Path’s appeal. D.I. 179.
19            After full briefing and oral argument, the Federal Circuit summarily affirmed the Court’s
20   summary judgment of noninfringement pursuant to Federal Circuit Appellate Rule 36. Straight
21   Path IP Group, LLC v. Apple Inc., Nos. 18-1491, 18-1492, D.I. 86 (Fed. Cir. January 23, 2019).
22   III.     LEGAL STANDARD
23            A.        An Award of Attorney’s Fees Under 35 U.S.C. § 285 Is Appropriate in
                        “Exceptional Cases.”
24
              35 U.S.C. § 285 provides that courts “may award attorney fees to the prevailing party” “in
25
     exceptional cases.” An “exceptional case” is “one that stands out from others with respect to the
26
     substantive strength of a party’s litigating position . . . or the unreasonable manner in which the
27
     case was litigated.” Octane Fitness, LLC, 134 S. Ct. at 1756. To determine whether a case is
28

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   8                    Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 14 of 31



 1   “exceptional,” district courts must exercise “equitable discretion” in considering “the totality of
 2   the circumstances,” including considerations of “frivolousness, motivation, objective
 3   unreasonableness (both in the factual and legal components of the case) and the need in particular
 4   circumstances to advance considerations of compensation and deterrence.” Id. at 1756 n.6.
 5            B.        This Court May Exercise Its Inherent Authority To Impose Sanctions Against
 6                      a Party for Bad Faith Conduct.

 7            In addition to its statutory authority, the Court has inherent authority to impose sanctions.

 8   “To impose sanctions under its inherent authority, the district court must make an explicit finding

 9   . . . that counsel’s conduct constituted or was tantamount to bad faith.” Christian v. Mattel, Inc.,

10   286 F.3d 1118, 1131 (9th Cir. 2002). “Sanctions [under a court’s inherent authority] are available

11   for a variety of types of willful actions, including recklessness when combined with an additional

12   factor such as frivolousness, harassment, or an improper purpose.” Fink v. Gomez, 239 F.3d 989,

13   994 (9th Cir. 2001). A district court’s inherent equitable power and informed discretion allow it

14   to award expenses in addition to those expressly identified in 35 U.S.C. § 285. Mathis v. Spears,

15   857 F.2d 749, 755–56 (Fed. Cir. 1988); see also Thermolife Int’l, LLC v. Myogenix Corp., No. 13-

16   cv-651, 2018 WL 325025, *13–14 (S.D. Cal. Jan. 8, 2018) (awarding expert fees under the court’s

17   inherent authority); A & L Tech. v. Resound Corp., No. 93-c-00107, 1995 WL 415146, *4 (N.D.

18   Cal. June 29, 1995) (awarding expert fees because “the use of experts in this case was a necessity”).

19            C.        Pursuant To 28 U.S.C. § 1927, an Attorney Whose Litigation Conduct Is
                        Reckless May Be Held Liable for Attorneys’ Fees and Costs.
20

21            28 U.S.C. § 1927 provides that “[a]ny attorney . . . who so multiplies the proceedings in

22   any case unreasonably and vexatiously may be required by the court to satisfy personally the

23   excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” To

24   impose § 1927 sanctions, the Ninth Circuit requires a finding that counsel was reckless in is

25   litigation conduct. Fink, 239 F.3d at 993. A district court may impose the same fee and cost

26   sanctions on counsel as those imposed on its client under § 285 and/or its inherent authority. See,

27   e.g., Phonometrics, Inc. v. Westin Hotel Co., 350 F.3d 1242 (Fed. Cir. 2003).

28

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   9                    Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
           Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 15 of 31



 1   IV.      ARGUMENT
 2            A.        This Court Should Award Cisco Its Attorneys’ Fees Because this Is an
 3                      ‘Exceptional’ Case Under Octane Fitness.

 4            The totality of the circumstances demonstrates that this is an exceptional case. Straight

 5   Path never asserted a viable infringement claim under the Federal Circuit’s claim construction that

 6   it had previously advocated to preserve the validity of the Patents-in-Suit during IPRs. Indeed,

 7   Cisco prevailed on summary judgment, and the Federal Circuit summarily affirmed. These

 8   rulings, in addition to other circumstances discussed below, unequivocally show that (1) Straight

 9   Path’s litigation position was, at best, exceptionally weak, and (2) it litigated this case in an

10   unreasonable manner—either of which alone is sufficient to render this case exceptional. See

11   Octane Fitness, 134 S. Ct. at 1756.

12                      1.        Straight Path’s Infringement Case Was Meritless Because It Failed To
                                  Apply the Federal Circuit’s Construction of “Is Connected.”
13
              Straight Path’s infringement theory was irreconcilable with the Federal Circuit’s
14
     construction of “is connected” and its prevailing validity arguments in the IPRs. Before the Federal
15
     Circuit, Straight Path advocated a narrow construction of “is connected”—“is connected to the
16
     computer network at the time that the query is transmitted to the server”—to differentiate the
17
     Patents-In-Suit from the prior art. The Federal Circuit adopted that construction, allowing Straight
18
     Path to preserve the validity of the Patents-in-Suit in the IPRs. But Straight Path’s Federal Circuit
19
     victory came at a cost—it “boxed [Straight Path] into a pretty narrow infringement argument.”
20
     Balcof Ex. B, Samsung Tr. at 28:25–29:1. Straight Path refused, however, to be constrained by
21
     the consequences of the Federal Circuit’s construction. Indeed, it asserted infringement against
22
     Cisco untethered to the limitations on the asserted claims resulting from that construction and far
23
     exceeding the narrow claim scope that Straight Path preserved in the IPRs. D.I. 164 at 13.
24
              This Court found that the undisputed facts showed that Cisco’s accused products do not
25
     determine whether a callee phone is connected to the network at the time that the query is
26
     transmitted to the server as required by the construction. D.I. 164 at 13. Even under Straight
27
     Path’s own infringement theory, the accused products do not meet that limitation. Indeed, under
28
     that theory, the indication that the callee phone is connected to the network is a signal generated
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   10                  Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 16 of 31



 1   by that phone—not the server—and not unless that phone is answered. Id. Yet, Straight Path
 2   previously told the Federal Circuit that the claimed “server must ask its own always-accurate
 3   database for the answer to a query about the second process’s online or offline status.” Id. As the
 4   Court recognized, Straight Path’s expert even admitted in deposition “that the accused server
 5   cannot determine whether or not the second process is actually connected to the computer network
 6   at the moment in time that the first process sends [the alleged query] to the server.” Id. In short,
 7   Straight Path’s infringement theory was untenable.
 8          Straight Path’s assertion of a meritless infringement theory in direct conflict with the
 9   Federal Circuit’s claim construction renders this case exceptional under § 285. In Phonometrics,
10   the Federal Circuit affirmed an exceptional case finding on similar facts. Phonometrics, Inc., 350
11   F.3d 1242.7 There, the accused infringer also won summary judgment of noninfringement because
12   the patent owner advanced an infringement theory that was not viable under a previous Federal
13   Circuit claim construction of the asserted claims. Id. at 1245–1248. The patent owner “never once
14   accused [the defendant] of violating the patent” as the Federal Circuit had construed it. Id. at 1247.
15   The district court found that plaintiff’s disregard for binding Federal Circuit precedent rendered
16   the case exceptional and awarded attorneys’ fees. Id. at 1245.
17          Another court in this District reached a similar result in Linex Technologies, Inc. v. Hewlett-
18   Packard Co., Case No. C 13-159 CW, 2014 WL 4616847 (N.D. Cal. September 15, 2014)
19   (“Linex”). There, the patent owner had asserted the patent-in-suit on three previous occasions in
20   different fora, and in each of those cases, the same technology accused in Linex was found not to
21   infringe. Id. at *1–2. The district court found that even though the other judgments were not
22   controlling, plaintiff “knew or should have known that its . . . claims were meritless.” Id. at *5.
23   Plaintiff’s “actions and admissions, considered alongside several fora’s decisions rejecting its
24   litigation arguments, show[ed] that [the patent owner] knew the limits of [technology] that was
25

26   7
       The Federal Circuit vacated the actual award due to a miscalculation and remanded for
27   recalculation of the fee award. Id. at 1250. While this Federal Circuit decision predates Octane
     Fitness, it remains valid precedent because the pre-Octane Fitness exceptional case standard was
28   more stringent. Id. at 554-558. Thus, the Federal Circuit’s conclusion would have been the same
     after Octane Fitness.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 11                 Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 17 of 31



 1   crucial to the novelty of the patents.” Id. As a result, the court determined that the case was
 2   exceptional under § 285 and awarded fees to the defendant. Id.
 3            As the Court’s grant of summary judgment and the Federal Circuit’s summary affirmance
 4   indicate, Straight Path’s infringement theory was meritless. As discussed earlier, Straight Path
 5   understood that its patents had a limited scope in the wake of the Sipnet and Samsung appeals and
 6   the specific defects in its case against Cisco were obvious from the start. See Sections II.C, II.D.
 7   Accordingly, the Court should find that this case is “exceptional” and award Cisco, at a minimum,
 8   the reasonable attorneys’ fees it incurred in defending Straight Path’s baseless infringement claims.
 9                      2.        Straight Path’s Infringement Theory Was Frivolous and Unreasonable
                                  Because, as the Court Correctly Concluded, It Attempted to Read Its
10                                Patents On Technology as Old as the Telephone Itself.

11            Straight Path’s infringement theory, that answering a ringing phone satisfies the “is
12   connected” limitation under the Federal Circuit’s construction, is frivolous. See D.I. 164 at 16
13   (emphasis in original). No dispute exists that the Patents-In-Suit are directed to and the Asserted
14   Claims require a system that determines whether an intended callee is connected to the network
15   before attempting any communication with the intended callee’s phone. D.I. 164 at 14 (noting the
16   claimed invention’s purported purpose is “streamlining point-to-point communications by
17   obviating the need to attempt potentially-unsuccessful contact with the second process”). But the
18   Court concluded (and the Federal Circuit summarily affirmed) that Cisco’s products do not work
19   that way. Id. In fact, not only do Cisco’s SIP products not work that way, under Straight Path’s
20   infringement theory, the accused system does not determine whether the callee’s phone is
21   connected until after the callee answers the phone. Of course once someone answers a phone, the
22   system knows that the phone is connected to the network—but Straight Path’s Asserted Claims do
23   not cover that technology, which is as old as the telephone itself. See, D.I. 164 at 16 (“Of course,
24   if the second process answers the call, then that necessarily implies it was online at the time of the
25   attempt—but this truism proves nothing for Straight Path.”). As the Court remarked:
26                      THE COURT: You know, sounds like me in the old days. When I
                        was in high school, and nobody had a computer, I would pick up my
27                      dial phone, and call one of my buddies to see if they were home.
                        And maybe if they answered the phone, then they’re registering with
28

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   12                   Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 18 of 31



                        me that they're home. If they didn't answer their phone, then they’re
 1                      not available . . . That goes back to about a thousand years ago.
 2   D.I. 163 at 13:6–14. As a result, “Straight Path’s claim to ownership lapses into absurdity insofar
 3   as it attempts to capture the truism that a second process that answers a call must necessarily have
 4   been accessible at the time of the call.” D.I. 164 at 16 (emphasis in original).
 5            Straight Path’s unreasonable infringement theory by itself is “exceptional.” In Segan v.
 6   Zynga, for example, the case was deemed ‘exceptional’ because, like here, it was “obvious” that
 7   the patent at issue was “very different” from the accused products. 131 F. Supp. 3d 956, 960 (N.D.
 8   Cal. 2015). The patent owner, in an attempt to salvage its lawsuit, advanced a claim construction
 9   that the court described as “exceptional” “[e]ven in the world of patent law, where lawyers and
10   experts often take great liberties with words.” Id. at 961. After ruling against the patent owner’s
11   proposed construction, the district court granted summary judgment of noninfringement. Id. at
12   960. The district court subsequently ruled that “[patent owner’s] claim construction positions and
13   infringement theory were so unreasonable as to make [the] case ‘exceptional.’” Id.
14            In sum, Straight Path’s assertion of the Patents-in-Suit to cover functionality as old as the
15   telephone itself is plainly unreasonable and frivolous, rendering this case exceptional under § 285.
16                      3.        Straight Path’s Litigation Conduct Was Unreasonable Because It
                                  Disregarded the Local Patent Rules and This Court’s Authority.
17
              Straight Path’s litigation misconduct also makes this case exceptional under 35 U.S.C. §
18
     285. Contrary to the Local Patent Rules and this Court’s order denying Straight Path’s request to
19
     amend its contentions, Straight Path added 50 accused products to this case—products that it had
20
     not disclosed in its Infringement Contentions—after the close of fact discovery, including them in
21
     its expert reports.
22
              In its Infringement Contentions, Straight Path identified only three accused products—the
23
     9971 IP Phone, Video Communications Server (“VCS”), and Unified Communications Manager
24
     (“UCM”). Pursuant to that disclosure, Cisco provided discovery for those three products. D.I. 74
25
     at 3. Straight Path believed, however, that it had provided notice for a larger set of products and
26
     moved the Court to compel Cisco to produce discovery for those products. D.I. 74 at 2. Along
27
     with that request, Straight Path provided prospective amended infringement contentions that were
28

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   13                    Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
           Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 19 of 31



 1   revised to identify more than fifty Cisco products. D.I. 74 at 5. Magistrate Judge Beeler declined
 2   to rule on Straight Path’s motion, concluding as follows:
 3                      Straight Path’s infringement contentions identify only a handful of
                        specific subcomponents (see above), but its draft proposed amended
 4                      contentions identify over fifty. Even considered as a “system”
                        theory of infringement, the court cannot say that the contentions
 5                      provide adequate notice to warrant discovery into all of these
                        subcomponents.
 6
     Id.
 7
              Straight Path subsequently moved for leave to amend its Infringement Contentions to add
 8
     the 50 new products. (D.I. 80 at 1, 8, 9.) Straight Path sought to expand its Infringement
 9
     Contentions to include those products—none of which Straight Path had disclosed or charted in
10
     its 2016 Infringement Contentions.
11
              But this Court unequivocally denied Straight Path’s motion to amend its contentions:
12
              All right. The motion to amend is denied. It’s too late. We’re not going to do
13            it….We’re too close to trial, and it’s a shifting sands. No. N-O. So the motion to
              amend against Cisco is denied.
14

15   D.I. 91 at 24:23–25:4 (“Discovery Order”). This Court also denied Straight Path’s alternative

16   requested relief to deem the original Infringement Contentions as having disclosed the new

17   products. (D.I. 90.)

18            Undeterred by the Court’s Discovery Order, Straight Path improperly served infringement

19   and damages expert reports that included the 50 new products. In addition to violating the

20   Discovery Order and the Patent Local Rules, Straight Path’s untimely introduction of new accused

21   products in its expert reports violated the law of this District prohibiting the use of expert reports

22   to expand the scope of a case. Asus Comp. Int’l v. Round Rock Research, LLC, Case No. 12-cv-

23   02099 JST (NC), 2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014) (“[A] party may not use an

24   expert report to introduce . . . new infringing instrumentalities . . . not disclosed in the party’s

25   infringement contentions.”); Oracle America, Inc. v. Google Inc., 2001 WL 4479305, at *3 (N.D.

26   Cal. Sept. 26, 2011) (ruling that “infringement theories may be directed only toward accused

27   products that were specifically named in . . . infringement contentions” and excluding phones not

28   specifically named). Because this issue was not resolved prior to the deadline for Cisco’s expert

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   14                   Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 20 of 31



 1   reports, Cisco was constrained to address in its rebuttal expert reports all the new accused products
 2   that Straight Path had improperly added to the case in its damages report. This resulted in a
 3   material increase in the cost of preparing those reports.
 4            Straight Path’s disregard for the Court’s Discovery Order, the Local Rules, and the law of
 5   this District constitutes unreasonable litigation conduct under the Octane Fitness standard and
 6   illustrates why this case is “exceptional” and an award of reasonable attorneys’ fees is justified.
 7            B.        This Court Should Exercise Its Inherent Authority To Award Cisco Its Non-
 8                      Taxable Costs Because Straight Path’s Lawsuit Was Conducted in Bad Faith.

 9            The Court should impose sanctions under its inherent authority because Straight Path

10   conducted this case in bad faith. Straight Path lacked a viable patent claim against Cisco from day

11   one, ignoring the Federal Circuit’s claim construction ruling in the Sipnet and Samsung appeals

12   and Straight Path’s own arguments during those proceedings on which it prevailed. Indeed,

13   Straight Path’s tortuous infringement theory was untethered to that construction or its IPR validity

14   arguments, flouting black-letter law that patent claims must be applied the same way for both

15   validity and infringement. See TVIIM, LLC v. McAfee, Inc., 851 F.3d 1356, 1362 (Fed. Cir. 2017)

16   (“Claim terms must be construed the same way for the purpose of determining invalidity and

17   infringement.”).        Furthermore, Straight Path’s application of the Federal Circuit’s claim

18   construction in asserting infringement was so unreasonable, that the Court described it as “absurd.”

19   D.I. 164 at 16. Straight Path also disregarded the Court’s Discovery Order, the Local Rules, and

20   the law of this District by accusing products in its expert reports that were not previously disclosed

21   in its contentions. Fink, 239 F.3d at 989 (finding that “willful disobedience of a court order” is

22   sanctionable under a court’s inherent authority.)

23            Straight Path’s bad faith merits sanctions under the Court’s inherent authority. See, e.g.,

24   Christian, 286 F.3d at 1131. The Court should sanction Straight Path by awarding Cisco’s costs,

25   including attorney and staff travel, trial deposit/shipping costs, litigation support vendors, trial

26   graphics support, and expert witness fees. See, e.g., Mathis, 857 F.2d 749 at 757–758 (“Nothing

27   in the Rule or statutes impedes or precludes a district court from exercising its inherent equitable

28   power to make whole a party injured by an egregious abuse of the judicial process.”), 758-759.

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   15                  Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 21 of 31



             C.      Straight Path’s Attorneys Should Be Held Jointly Liable for All of Cisco’s Fees
 1
                     and Costs Under 28 U.S.C. § 1927 Because They Recklessly Multiplied the
 2                   Proceedings Unreasonably and Vexatiously.

 3           By litigating a claim that could not meet the standard for infringement from the outset of
 4   the case, Straight Path recklessly multiplied these proceedings unreasonably and vexatiously.8
 5   First, Straight Path’s attorneys should have known before they filed this suit that their infringement
 6   claims against Cisco’s accused products were untenable because (a) the Federal Circuit had already
 7   construed the “is connected” limitation; and (b) documentation regarding the operation of Cisco’s
 8   accused products relevant to this case was publicly available when the case was filed. Straight
 9   Path’s counsel possessed the knowledge that their underlying infringement theory directly
10   conflicted with the Federal Circuit’s Sipnet and Samsung decisions and the positions Straight Path
11   (and its IPR counsel) took during those proceedings. For example, the fact that Cisco’s accused
12   products practiced the SIP communication standard and the details of that standard—the crux of
13   Straight Path’s infringement case—were public knowledge. Despite that knowledge, Straight
14   Path’s trial counsel filed the case and continued to litigate through summary judgment until Cisco
15   prevailed.
16           Second, Straight Path’s counsel litigated this case untethered to its client’s previous
17   positions and the Federal Circuit’s rulings. Further, as discussed above, Straight Path’s counsel
18   also advanced a frivolous infringement theory that the Court deemed absurd. Specifically, Straight
19   Path’s counsel advocated an infringement position that Straight Path’s Patents-in-Suit covered
20   answering the phone—functionality as old as the telephone itself. As the Court found, “the 200
21   OK message [that Straight Path argued indicates that the callee is connected] is not generated
22   unless and until after the call has been answered by the second process.” D.I. 164 at 13 (emphasis
23   in original.
24           Third, Straight Path’s counsel also acted recklessly by disregarding the Court’s Discovery
25
     8
       As discussed with respect to inherent authority sanctions, the Court should find that Straight
26   Path’s attorneys acted in bad faith. Even if, however, the Court determines that Straight Path’s
27   counsel did not act in bad faith, it should find that counsel acted recklessly by filing and continuing
     to litigate a lawsuit in conflict with controlling Federal Circuit law. In either scenario, the Court
28   should hold Straight Path’s counsel jointly liable for the entirety of Cisco’s fees, expenses, and
     costs pursuant to § 1927.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 16                      Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
          Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 22 of 31



 1   Order, the Local Rules, and the law of this District by attempting to use its expert reports to
 2   increase the number of accused products from three to over 50. Because the product identification
 3   issue was not resolved prior to the deadlines for responsive expert reports, Cisco was forced to
 4   address all of the new accused products that Straight Path improperly added to the case in its
 5   rebuttal non-infringement and damages report. Due to the large volume of new products identified
 6   in the reports and the variations amongst them, Straight Path’s counsel unreasonably and
 7   vexatiously multiplied the various costs associated with Cisco’s rebuttal expert reports.
 8           In Phonometrics, the Federal Circuit held that arguably less egregious conduct merited
 9   sanctions under § 1927. There, like this case, the patentee’s counsel was aware of a Federal Circuit
10   claim construction that rendered untenable its infringement position, but counsel filed new cases
11   and proceeded to litigate that untenable position. 350 F.3d at 1248. Because “plaintiff had
12   continued to litigate . . . knowing that its claim could not meet the standard for infringement,” the
13   Federal Circuit found that the court below had “correctly determined that [plaintiff] had violated
14   section 1927” under the bad faith standard. Id. (internal quotations and citations omitted).
15           The same reasoning applies here. Straight Path’s attorneys proceeded with an infringement
16   case against Cisco, despite knowledge that its claim could not meet the standard for infringement
17   under the Federal Circuit’s claim construction. Moreover, they attempted to support that claim
18   with frivolous arguments.     That misconduct—filing and litigating a clearly baseless patent
19   infringement suit—is the epitome of recklessly multiplying proceedings. Thus, Straight Path’s
20   counsel should be held liable for the entirety of Cisco’s attorneys’ fees and costs under § 1927.
21   V.      FINANCIAL JUSTIFICATION FOR THE AMOUNT OF FEES AND COSTS
             THAT CISCO SEEKS TO RECOVER
22
             Cisco requests that the Court award $3,840,292.91 in attorneys’ fees and $1,509,161.46 in
23
     litigation costs to Cisco—a total of $5,349,454.37.9,      10
                                                                     Cisco requests this amount after
24

25
     9
        Although Cisco is entitled to fees incurred through the Federal Circuit appeal and any future
26   Supreme Court appeal, Cisco seeks only those fees incurred through November 2017 in this
27   District, when the Court granted summary judgment of noninfringement in favor of Cisco.
     10
        Cisco provides this accounting to streamline the Court’s review of the fees and costs issue.
28   Should the Court require additional documentation or briefing related to the identification of fees
     and costs, Cisco can provide such upon the Court’s request.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 17                 Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 23 of 31



 1   significantly reducing or omitting various fees and costs actually incurred. As explained below,
 2   Cisco’s request is well within the realm of reasonable attorneys’ fees determined by courts in
 3   similar cases.
 4            A.        Cisco’s Request For $3,840,292.91 In Attorneys’ Fees Is Reasonable.
 5                      1.        Legal Standard
 6            35 U.S.C. § 285 provides that reasonable attorney fees may be awarded to the prevailing
 7   party in an exceptional case. “Federal Circuit precedent controls the calculation of attorneys’ fees
 8   in patent cases.” Kilopass Tech., Inc. v. Sidense Corp., 82 F. Supp. 3d 1154, 1165 (N.D. Cal.
 9   2015) (citing Bywaters v. U.S., 670 F.3d 1221, 1227–28 (Fed. Cir. 2012)). However, district courts
10   retain “‘considerable discretion’ in determining the amount of reasonable attorney fees under §
11   285,” based upon their “superior understanding of the litigation.” Homeland Housewares, LLC v.
12   Sorensen Research, 581 Fed. App’x 877, 881 (Fed. Cir. 2014) (quotations omitted).
13            Although the law presumes that the “lodestar represents the ‘reasonable’ fee,” City of
14   Burlington v. Dague, 505 U.S. 557, 562 (1992), a court may consider fee arrangements other than
15   invoicing billable hours, Kilopass, 82 F. Supp. 3d at 1167–1168. “In intellectual property cases,
16   federal courts routinely rely on the American Intellectual Property Law Association (“AIPLA”)
17   economic survey results published every other year” to evaluate whether requested fees are
18   reasonable. Int’l Intellectual Mgmt. Corp. v. Lee Yunn Enters., Inc., No. 08-cv-7587, 2009 WL
19   9137315, *3 (C.D. Cal. Dec. 14, 2009), citing Mathis, 857 F.2d at 755–756; see Kilopass, 82 F.
20   Supp. 3d at 1171, 1173 n.14 (relying on AIPLA survey in awarding fees).
21                      2.        Cisco’s Flat Fee Agreements.
22            Cisco hired Baker Botts LLP (“Baker Botts”) and Desmarais LLP (“DLLP”) through
23   monthly flat fee arrangements, without any billable hour component. Although this case does not
24   present the traditional “billable hour” fee arrangement amenable to a lodestar analysis, the Court
25   may consider alternative fee arrangements “when determining a reasonable fee to the extent it is
26   representative of the prevailing rate in the relevant community.” Kilopass, 82 F. Supp. 3d at 1168
27   (considering a contingency agreement in determining reasonable fees) (quotations omitted). In
28   fact, the “attorney-client fee arrangement [itself] can often provide valuable indication of the

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   18                 Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
           Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 24 of 31



 1   prevailing reasonable rate in the community.” Id. at 1167.
 2             Cisco’s agreements mirror a growing trend to depart from the traditional billable hour
 3   structure. For example, in July 2017, Microsoft announced that it “would shift 90 percent of its
 4   legal work to alternative fee arrangements within two years.”              Balcof Ex. E, S. Reisman,
 5   “Microsoft’s Embrace of Alternative Fees Shows Wider Trend,” LAW360 (Aug. 2, 2017, 9:20 PM
 6   EDT) https://www.law360.com/articles/950642/microsoft-s-embrace-of-alternative-fees-shows-
 7   wider-trend. As a result of this trend, clients have found that “the different arrangements produce
 8   better results, more efficient services and closer ties with their outside counsel.” Id.
 9             Alternative fee arrangements—in other words, alternatives to the billable hour—benefit
10   both the client and outside counsel. Cisco prefers such arrangements because they provide
11   predictability in legal spending through up-front negotiations of costs that eliminate potential
12   surprises from hourly billing. See Kathryn Hayes Tucker, “Cisco GC Leads Charge for Fixed
13   Rates, Patent Reform,” LAW.COM (Jan. 18, 2018, 12:00 AM); R.D. Lang & L.E. Benessere,
14   “Alternative Fee Arrangements’ Challenge to the Billable Hour,” N.Y.L.J., 258:38 (Aug. 24,
15   2017). Moreover, alternative fee arrangements incentivize outside counsel to provide efficient,
16   quality work rather than simply billing the most hours possible. M. Rozen, “Smaller Firms’
17   Message to Big Law on Alternative Fees: Join the Club,” LAW.COM (Aug. 11, 2017, 3:12 PM)
18   https://www.law.com/2017/08/11/smaller-firms-message-to-big-law-on-alternative-fees-join-the-
19   club/.
20                                (a)      Cisco’s Agreement With Baker Botts
21             From August 2016 through November 2017, Cisco paid Baker Botts pursuant to a flat
22   monthly fee arrangement, whereby the fee varied based upon the stage of the litigation. Wall
23   Decl.11 ¶¶ 9-11. Cisco seeks only those fees incurred from Baker Botts’ representation up through
24   and including July 2017. Although Cisco continued to pay Baker Botts for its representation
25   through November 2017, Cisco also paid DLLP for its representation from August 2017 through
26   November 2017, and accordingly does not seek Baker Botts’ fees for the months that it overlapped
27
28
     11
          “Wall Decl.” refers to the Declaration of Laurie Wall and exhibits thereto.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR
                                                       19                           Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
          Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 25 of 31



 1   with DLLP. Wall Decl. ¶¶ 9–16; Przybylski Decl.12 ¶ 12. The monthly amounts paid by Cisco
 2   ranged from $100,346.98 to $325,000 per month depending on the stage of the case and anticipated
 3   work to be performed. Wall Decl. ¶¶ 9–11. Cisco therefore seeks $2,281,959.59 in fees for Baker
 4   Botts’ defense of this litigation. Eight attorneys—three partners, one special-counsel, and five
 5   associates—from Baker Botts worked on this matter from August 2016 through July 2017. Stacy
 6   Decl.13 ¶¶ 5-14, Ex. 1. A breakdown of the key milestones in the case for those months are
 7   identified in Mr. Stacy’s Declaration at paragraph 17.
 8                          (b)     Cisco’s Agreement With DLLP
 9           In August 2017, Cisco retained DLLP. Baker Botts transitioned the case to DLLP, and
10   DLLP assumed responsibility for Cisco’s defense.           Cisco also engaged DLLP through an
11   agreement to flat monthly fee payments for this litigation. Cisco paid DLLP a flat rate of
12   $389,583.33 per month for this litigation. Wall Decl. ¶ 12. Cisco seeks four months of those fees
13   paid to DLLP, totaling $1,558,333.32. Przybylski Decl. ¶¶ 10–13. The monthly amount takes into
14   account the stage of the litigation, including the amount of work to be done on expert discovery,
15   summary judgment motions, and pre-trial preparation. Cisco and DLLP’s agreement also included
16   “success bonuses,” but Cisco does not seek to recover any success bonuses paid under the
17   agreement. Wall Decl. ¶¶ 12–14; Przybylski Decl. ¶ 12. Eight attorneys—two partners, one of-
18   counsel, and five associates—from DLLP worked on this matter from August 2017 through
19   November 2017. Wilcox Decl. ¶¶ 8-17, Ex. 1. A breakdown of the key milestones in the case for
20   those months are identified in Mr. Wilcox’s Declaration at paragraph 19.
21                  3.      Cisco’s Fees Are Reasonable For A Litigation of this Complexity and
                            Magnitude.
22
             This case involved four patents related to computer networking. Straight Path’s damages
23
     expert, Mr. Dell, opined that this litigation could be valued at as much as $41 million in base
24
     damages. See e.g., D.I. 176-2 at 2 (Cisco’s Opposition to Straight Path’s Motion to Strike, citing
25
     Mr. Dell’s calculations). Moreover, Straight Path asserted willful infringement, requesting treble
26
     damages, enlarging the potential value of this case to $123 million. See, e.g., D.I. 1 at 19. The
27
     12
28     “Przybylski Decl.” refers to the Declaration of Jennifer M. Przybylski and exhibits thereto.
     13
       “Stacy Decl.” refers to the Declaration of Wayne Stacy and exhibits thereto.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 20                 Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
          Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 26 of 31



 1   case proceeded through summary judgment, causing Cisco to litigate complex and time-
 2   consuming fact discovery, claim construction, and expert discovery issues. Stacy Decl. ¶¶ 7-17.
 3   Cisco’s attorneys also invested significant time into pre-trial work, including preparing pre-trial
 4   disclosures, meeting with potential trial witnesses, preparing direct and cross examinations, and
 5   developing trial strategies.14 Wilcox Decl. ¶¶ 10-19.
 6           Cisco paid $5,266,204.95 in attorneys’ fees through November 2018 to defend this
 7   litigation, inclusive of success bonuses and the costs of litigating the Federal Circuit appeal.15
 8   Przybylski Decl. ¶¶ 10; Wall Exs. 1–3. However, Cisco has chosen to seek only those fees up
 9   through its successful summary judgment motion, excluding any bonuses or overlapping payments
10   to Baker Botts and DLLP.          Therefore, Cisco’s overall fees requested—$3,840,292.91—are
11   reasonable considering the value of the case and the scope of the representation required to litigate
12   against Straight Path’s unreasonable infringement positions.
13           Based upon the facts of the case, Cisco’s request for fees is well below what has been
14   deemed reasonable by other courts, including courts within this District. For example, in Kilopass,
15   a patent litigation that similarly resolved on summary judgment, the court awarded $5,315,315.01
16   in fees alone. 82 F. Supp. 3d at 1175. Cisco requests less than 75% of that amount in this case
17   that is very similar in scope and procedural posture to Kilopass:
18                               Straight Path v. Cisco            Kilopass v. Sidense
      Jurisdiction               Northern District of California   Northern District of California
19    Number of Patents          4                                 3 (82 F. Supp. 3d at 1159)
      Technology                 Computer networking               Semiconductors (id. at 1159–1160)
20    Financial Stake            $123 Million                      $60 Million (id. at 1173 n.14)
      Reason for
21                               Claim construction and IPR        Claim construction and IPR proceedings
      “irreconcilable”
                                 proceedings narrowed claims       narrowed claims (id. at 1160-1161)
      infringement position
22
      Disposition of case in     Grant of summary judgment of      Grant of summary judgment of
      district court             noninfringement                   noninfringement (id. at 1161–1162)
23
      Outcome of appeal          Summary affirmance                Summary affirmance (id. at 1163)
24   Similarly, in Qualcomm Inc. v. Broadcom Corp., the district court awarded $6,753,749.60 in
25

26   14
        The Court notified the parties on November 7, 2017, that the pending pretrial conference was
27   continued from November 29, 2017, to February 28, 2018. D.I. 157. The Court granted summary
     judgment of noninfringement on November 13, 2017. D.I. 164.
     15
28      This amount does not include the fees that Cisco will incur if Straight Path files a successful
     petition for certiorari to the Supreme Court or the fees paid for the work on the present motion.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 21                    Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
          Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 27 of 31



 1   attorneys’ fees in a patent litigation case that proceeded through trial. No. 05-cv-1958-B, 2007
 2   WL 9677112, *9 (S.D. Cal. Oct. 29, 2007), report and recommendation adopted by 2007 WL
 3   4351017 (S.D. Cal. Dec. 11, 2007). Cisco seeks less than 60% of the fees awarded in Qualcomm
 4   despite the fact that it resolved on summary judgment less than a month before trial was scheduled
 5   to begin.
 6           Cisco’s request is also well within range of the fees and costs identified by the AIPLA 2017
 7   Report of the Economic Survey (hereafter “AIPLA”).16 The AIPLA survey instructed respondents
 8   “to estimate [total litigation costs] based on a single IP asset, such as one patent at issue.” AIPLA
 9   at 3. For the purposes of surveying the cost of litigation, the AIPLA breaks down its data by (1)
10   the value of the litigation, and (2) the stage of the litigation, considering factors such as location
11   of the case. The present case falls in the “>$25M” category and between two of the AIPLA’s stage
12   of the litigation categories—“Discovery, Motions, and Claim Construction,” and “Pre-Trial, Post-
13   Trial, and Appeal.” The following is a summary of the relevant AIPLA statistics:
14    AIPLA Category                                                          Mean          Third Quartile
      Litigation-Patent Infringement, All Varieties >$25M Inclusive of        $2.325M       $4.750M
15    discovery, motions, and claim construction in San Francisco
      Litigation-Patent Infringement, All Varieties >$25M Inclusive of pre-   $4.250M       $7.500M
16    trial, trial, post-trial, and appeal in San Francisco

17   These statistics do not take into account the number of asserted patents or the technology involved.
18           Cisco’s request for $3,840,292.91 in fees falls well within the amounts surveyed by the
19   AIPLA in the San Francisco area. This demonstrates that Cisco’s request is reasonable especially
20   given (a) that this case was valued nearly $100 million more than the lowest valued cases surveyed
21   in the AIPLA categories, and (b) the number of patents and the technology involved in this case.
22           Cisco also notes that its fees request is slightly less than Apple’s request in this proceeding,
23   $3,925,045.01. 16-cv-3582, D.I. 215 at 7. The parity of the requested fees independently incurred
24   by Cisco and Apple in related litigations involving similar patents demonstrates the reasonability
25

26   16
        Although the AIPLA’s Estimated Litigation Costs take into account both fees and costs,
27   including “legal and paralegal services, local counsel, associates, paralegals, travel and living
     expenses, fees and costs for court reporters, photocopies, courier services, exhibit preparation,
28   analytical testing, expert witnesses, translators, surveys, jury advisors, and similar expenses,” it is
     instructive on estimating the costs of litigation. AIPLA at 3.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 22                      Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
          Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 28 of 31



 1   of Cisco’s requested fees pursuant to its alternative fee arrangements with counsel. See Kilopass,
 2   82 F. Supp. 3d at 1167 (“Negotiation and payment of fees by sophisticated clients are solid
 3   evidence of their reasonableness in the market.”) (quotations omitted).
 4           B.      Cisco’s Request For $1,508,387.54 In Costs Is Reasonable.
 5           Cisco seeks costs against Straight Path and its counsel under 28 U.S.C. § 1927 and 35
 6   U.S.C. § 285, including taxable costs under Fed. R. Civ. Proc. 54(d)(1)17 and non-taxable costs
 7   under Fed. R. Civ. Proc. 54(d)(2).
 8                   1.      Legal Standard
 9           Federal Rule of Civil Procedure 54(d)(1) permits recovery of certain costs to the prevailing
10   party in an action. See also L.R. 54. Allowable taxable costs in this District include (1) fees for
11   filing and service of process; (2) reporter’s transcripts; (3) depositions; (4) reproduction and
12   exemplification; (5) witness expenses; (6) fees for masters and receivers; (7) costs on appeal; and
13   (8) costs of bonds and security. L.R. 54-3. “The district court’s inherent equitable power and
14   informed discretion” allow the court to award expenses in addition to fees expressly provided
15   under 35 U.S.C. § 285. Mathis, 857 F.2d 749 at 754; see also Qualcomm, 2007 WL 9677112, at
16   *8 (awarding expert fees through court’s inherent power).
17                   2.      Cisco’s Taxable Costs
18           Cisco seeks only a subset of its taxable costs in this litigation. Of the eight categories
19   permitted under the local rules, Cisco seeks only its fees for the following categories: (1) fees for
20   filing and service of process [$10,106.28]; (3) depositions [$91,908.58]; and (5) witness expenses
21   [$3,317.99]. See L.R. 54-3. These expenses include travel for witnesses, court and subpoena fees,
22   and deposition costs, totaling $105,332.85. Przybylski Decl. ¶¶ 14–30, Ex. 3; Wall Exs. 2–3. To
23   the extent the Court deems any such costs not eligible as taxable costs, Cisco requests that the
24   Court award these costs as part of its inherent authority to award non-taxable costs.
25

26
     17
27      Because these taxable costs are sought as part of the Court’s discretion in awarding sanctions
     under 28 U.S.C. § 1927 and 35 U.S.C. § 285, a formal bill of costs is not submitted herewith.
28   Should the Court require, Cisco will separately submit a bill of costs for the taxable costs pursuant
     to L.R. 54.
      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR 23                     Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
         Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 29 of 31



                        3.        Cisco’s Non-Taxable Costs
 1
              Cisco incurred numerous costs throughout the course of this litigation, which it would not
 2
     have incurred but for Straight Path’s vexatious pursuit of its untenable claims. Cisco does not seek
 3
     recovery for many of the costs incurred, including copying and printing expenses, online research
 4
     expenses, meals for attorneys, arbitrators and mediators, or non-testifying experts. Przybylski
 5
     Decl. ¶¶ 14–30; Wall Exs. 2–6. Cisco requests only the following categories of expenses:
 6
                  Attorney and Staff Travel. This includes travel required for depositions, travel
 7                 required for witness preparation in anticipation of trial, and travel required for court
                   appearances. Cisco does not seek costs for non-refundable rescheduled/cancelled
 8                 travel. These costs total $99,973.18. See, e.g., Qualcomm, 2007 WL 9677112, at *7
                   (awarding $520,822.11 for travel expenses).
 9
                  Trial Deposit/Shipping Costs. Due to the busy hotel market in San Francisco,
10                 particularly around the holidays, Cisco incurred significant costs to place a deposit on
                   hotel space for its out-of-town counsel for the anticipated December 2017 trial, which
11                 was forfeited upon Cisco’s success at summary judgment. Cisco’s counsel also shipped
                   numerous supplies and attorney materials out to the hotel prior to the Court’s order
12                 adjourning (and later vacating) the trial date. These costs total $84,831.33. See, e.g.,
                   id. (awarding $520,822.11 for travel expenses and $44,086.31 for miscellaneous
13                 expenses).
14                Litigation Support Vendors. Cisco seeks the costs for litigation support vendors both
                   hired through its counsel and independently by Cisco. These include vendors assisting
15                 with document processing, production, and privilege review. Cisco does not seek costs
                   for vendors who solely provided duplication services. These costs total $240,331.18.
16
                  Trial Graphics Support. In preparing for both summary judgment and trial, Cisco
17                 contracted with trial graphics vendors to assist counsel. These costs total $32,167.36.
                   See, e.g., id. (awarding $114,174.64 for legal graphics services).
18
                  Expert Fees. Cisco seeks the costs incurred in retaining experts in this litigation, which
19                 include their fees for writing expert reports, consulting on issues in the litigation, and
                   preparing for depositions. Cisco does not seek costs for any non-testifying experts.
20                 These costs total $946,525.56. See, e.g., id. (awarding $852,652.72 for expert fees).
21   Przybylski Decl. ¶¶ 14–30, Exs. 3–4; Wall Exs. 2–6. Cisco asks the Court to award these fees
22   through its inherent power to sanction Straight Path.
23            C.        Pre- and Post-Judgment Interest
24            “[A] district court [has] authority, in cases of bad faith or other exceptional circumstances
25   to award prejudgment interest on the unliquidated sum of an award made under Section 285.”
26   Mathis, 857 F.2d at 761 (quotations omitted). Cisco requests that the Court use its discretion to
27   award prejudgment interest on any award for fees and expenses granted to Cisco. See Qualcomm,
28   2007 WL 9677112 at *9 (awarding defendant prejudgment interest). As explained above, Straight

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   24                     Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
           Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 30 of 31



 1   Path knew the mechanics of its infringement positions relying on SIP and was aware of the
 2   unreasonableness of those positions in light of its IPR proceedings before the filing of the
 3   complaint. Cisco therefore requests that the Court award prejudgment interest at the state statutory
 4   rate of 7%, running from the date of the filing of the complaint (June 21, 2016) through the date
 5   of the Court’s grant of summary judgment (November 13, 2017). Cal. Const. art 15, § 1; see
 6   Qualcomm, 2007 WL 9677112 at *9 (applying state rate to the total fees and costs award from
 7   time of filing of the complaint through last day of trial, totaling $691,351.85). This prejudgment
 8   interest amounts to $523,220.60.
 9            28 U.S.C. § 1961 provides that “[i]nterest shall be allowed on any money judgment in a
10   civil case recovered in a district court” and “[s]uch interest shall be calculated from the date of the
11   entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury
12   yield, as published by the Board of Governors of the Federal Reserve System, for the calendar
13   week preceding the date of the judgment.” See also Mathis, 857 F.2d at 760 (“‘[a]ny judgment’
14   in Section 1961 includes a judgment awarding attorneys fees”). Because “[i]nterest on an attorney
15   fee award [] runs from the date of the judgment establishing the right to the award, not the date of
16   the judgment establishing its quantum,” Cisco requests post-judgment interest at the rate of 1.82
17   percent from the date of entry of final judgment in this case, January 4, 2018, through Straight
18   Path’s actual payment of any awarded fees and costs. See Qualcomm, 2007 WL 9677112 at *9
19   (awarding post-judgment interest from date final judgment was entered). For example, as of the
20   date of the hearing on this motion, August 1, 2019, the total post-judgment interest on Cisco’s
21   requested fees and costs would be $154,123.33.
22   VI.      CONCLUSION
23            For the reasons stated herein, Cisco respectfully requests that the Court award attorneys’
24   fees, reasonable expenses, and costs in the amount of $5,349,454.37 pursuant to 35 U.S.C. § 285,
25   the Court’s inherent authority, and 28 U.S.C. § 1927.
26

27
28

      CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   25                   Case No. 3:16-cv-03463-WHA
      ATTORNEYS’ FEES. EXPENSES AND COSTS
        Case 3:16-cv-03463-WHA Document 210 Filed 06/17/19 Page 31 of 31



 1   Dated: June 17, 2019                                      Respectfully submitted,
 2
                                                               By:    /s/ Justin P.D. Wilcox
 3
                                                               BAKER BOTTS LLP
 4                                                             Sarah J. Guske (SBN 232467)
                                                               sarah.guske@bakerbotts.com
 5                                                             Jeremy J. Taylor (SBN 249075)
                                                               jeremy.taylor@bakerbotts.com
 6
                                                               L. May Eaton (SBN 298123)
 7                                                             may.eaton@bakerbotts.com
                                                               Wayne O. Stacy (pro hac vice)
 8                                                             wayne.stacy@bakerbotts.com
 9                                                             DESMARAIS LLP
                                                               John M. Desmarais (pro hac vice)
10
                                                               jdesmarais@desmaraisllp.com
11                                                             Justin P.D. Wilcox (pro hac vice)
                                                               jwilcox@desmaraisllp.com
12                                                             Jordan N. Malz (pro hac vice)
                                                               jmalz@desmaraisllp.com
13                                                             Steven M. Balcof (pro hac vice)
14                                                             sbalcof@desmaraisllp.com
                                                               Jennifer Przybylski (pro hac vice)
15                                                             jprzybylski@desmaraisllp.com

16

17                                                             Attorneys for Defendant

18                                                             Cisco Systems, Inc.

19

20

21

22

23

24

25

26

27
28

     CISCO SYSTEM INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR   26                         Case No. 3:16-cv-03463-WHA
     ATTORNEYS’ FEES. EXPENSES AND COSTS
